 6311 NLRB No. 5DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The judge inadvertently stated that the Respondent announced itspolicy regarding paging devices in a memorandum dated November
22, 1992. The correct date is November 22, 1991.2In adopting the judge's finding that the Respondent did not vio-late Sec. 8(a)(5) by unilaterally implementing a requirement that
field employees wear beepers, we additionally rely on the following
undisputed facts: (1) the Respondent had a past practice of requiring
these employees to file a detailed itinerary indicating the precise lo-
cations at which they could be reached during the day, in addition
to the requirement that employees call the office twice a day; (2)
it was the Respondent's practice to call the places listed on the
itinerary when it needed to reach an employee; (3) at the time it im-
plemented the beeper requirement, the Respondent announced that,
for disciplinary purposes, it would treat an employee's failure to re-
spond to a page in the same manner as failing to submit an itinerary
or to call in, i.e., one instance might not trigger discipline but that,
``if it were chronic, they might take a look at that''; and (4) employ-
ees were paged only during the same hours of the day in which they
would have been called by telephone to pass on messages prior to
the implementation of the beeper system. We further note that the
record evidence concerning the use of the beepers indicates that they
were used by the Respondent only for the same purpose as the
itinerary and telephone calls, i.e., to notify the field representatives
of itinerary changes and other messages from and through the re-
gional offices. Based on the foregoing and the reasons set forth in
the judge's decision, we agree with the judge that the institution of
the beepers was not a significant or material change in terms and
conditions of employment.Civil Service Employees Association, Inc., Local1000, AFSCME, AFL±CIO and Field Staff As-sociation. Cases 3±CA±16901, 3±CA±16937, and3±CA±17103May 13, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn October 23, 1992, Administrative Law JudgeRaymond P. Green issued the attached decision. The
General Counsel filed exceptions and a supporting
brief and the Respondent filed an answering brief. The
General Counsel also filed a reply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Civil Service Employees
Association, Inc., Local 1000, AFSCME, AFL±CIO,
Buffalo, New York, its officers, agents, successors, and
assigns, shall take the action set forth in the Order.Michael Cooperman, Esq., for the General Counsel.Nancy Hoffman, Esq. and Miguel Ortiz, Esq., for the Re-spondent.DECISIONSTATEMENTOFTHE
CASERAYMONDP. GREEN, Administrative Law Judge. This casewas tried in Buffalo, New York, from July 27 to 29, 1992.
The charges were respectively filed on February 21, March
5, and May 26, 1992. The second amended consolidated
complaint was issued on July 13, 1992, and alleged:1. That the Field Staff Association (FSA) has been the col-lective-bargaining representative of certain of the employees
of the Respondent Civil Service Employees Association, Inc.,
Local 1000, AFSCME, AFL±CIO (CSEA).2. That on January 22, 1992, the FSA requested, for pur-poses of contract administration, certain information from the
Respondent which although furnished, was not given in a
timely fashion.3. That in or about November 1991, the Respondent uni-laterally decided to require its employees to utilize beepers
and thereafter implemented that decision without bargaining
in good faith with the FSA.4. That in or about May 1992, the Respondent refused toallow certain of its employees represented by the FSA to
take leave time because those employees, in furtherance of
a labor dispute with Respondent, wished to picket and/or
demonstrate at a conference being conducted by CSEA at
Lake Placid, New York, on June 5, 1992.5. That in or about May 1992, the Respondent unilaterallyand without bargaining, changed its leave policies to prohibit
field staff to take leave if more than two were going to be
on leave at any one time.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent admits and I find that it is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. BackgroundThe CSEA is a large union representing many thousandsof Government and private sector employees in the State of
New York. It is structured so that side by side with its elect-
ed officers and delegates, there is a group of staff employees
who provide a variety of professional services to the Union's
membership and elected personnel. These employees are in
a sense analogous to an elected Government's civil service.The Field Staff Association (FSA) is a labor organizationrepresenting certain field staff employees, most of whom are
themselves responsible for negotiating and administering col-
lective-bargaining agreements between CSEA and various
employers. The bargaining unit consists of: 7CIVIL SERVICE EMPLOYEES ASSN.All employees whose titles shall be OSH specialist,field representative, assistant contract administrator, or-
ganizer, collective-bargaining specialist, and newly cre-
ated ``filed [sic] position,'' or positions that are mutu-
ally agreed to be within the Unit.The most recent collective-bargaining agreement betweenthe CSEA and FSA ran for a term from October 1, 1988,
to September 30, 1991. That contract was extended for an
additional month but despite negotiations, no new contract
has yet been reached. The FSA, in lieu of a strike, has en-
gaged in a number of actions (mainly demonstrations), in an
effort to embarrass the CSEA into reaching a contract on
terms agreeable to the FSA.Insofar as relevant to this case, the expired contract con-tained a grievance/arbitration provision for the resolution of
disputes and various provisions at article 19, permitting em-
ployees to take a variety of paid and unpaid leaves. It also
provided at article 15 the following:1. The Employer shall provide a telephone and/ortelephone answering service to field staff who, in the
judgement of the Employer, require such service to ade-
quately and effectively provide service to members. The
Employer may, at its discretion, rescind this privilege
when the aforementioned conditions do not prevail.2. All necessary supplies deemed by the Employer tobe of necessity to members of the Union in the per-
formance of their duties shall be provided by the Em-
ployer.B. The Beeper IssueThe CSEA first issued beepers to certain of its field staffin 1989. At that time, beepers were issued only to employees
within CSEA's region 3 and were issued on a temporary
basis in connection with a campaign by an employer to de-
certify the CSEA as the union representing that employer's
employees. Thereafter, in 1990, when beepers were perma-
nently distributed to employees within region 3, Vincent
Sicari, president of the FSA, protested their use and con-
tended to the Respondent that this should have been nego-
tiated first.Diane Campion, CSEA's director of field services, decidedin or about October 1991 to issue beepers to all field staff
employees statewide. Thus, on November 22, 1992, the Re-
spondent sent the following memorandum to Sicari:You are hereby advised that CSEA intends to supplybeepers to our field staff employees where such service
is available.We have determined that beepers are required by ourfield staff to adequately and effectively provide serviceto our membership.Prior to this, the field staff employees were required to filean itinerary at the start of each week and to call into their
regional offices two times each day when out in the field.
These requirements obviously were meant to allow the
CSEA to communicate with the field service representatives
who might at any given time be arguing a case before an ar-
bitrator or conducting negotiations with an employer.On December 9, 1991, Sicari wrote to Michele Agnew,executive assistant to the president of CSEA, requesting to``negotiate terms and conditions of said beepers as to its im-pact on FSA staff.''On December 17, 1991, Agnew responded and indicatedthat although she was willing to meet for the purpose of re-
sponding to any concerns of the field staff, she nevertheless
intended to distribute the beepers soon after January 1, 1992.After a further exchange of correspondence, the partiesmet on January 13, 1992, to discuss the beepers. The FSA
representatives, Vincent Sicari and Penelope Bush, asked
questions about how the beepers were to be used and wheth-
er their nonuse would lead to discipline. Agnew responded
that the beepers should be turned on during regular working
hours (8:30 a.m. to 5 p.m.), although an employee who
worked late and needed extra sleep could legitimately turn
off his beeper for the night and not reactivate it until waking.
(This is hardly a real issue because even without beepers, the
CSEA, if it really needed to contact a representative, could
wake the sleeping employee simply by using an old fash-
ioned telephone.) Agnew told them that failure to use the
beepers would not of itself be grounds for discipline, albeit
discipline could be given if an employee's failure to respond
was part of an overall pattern of failing to return phone calls
or failing to call in from the field as required. The field rep-
resentatives were further advised that they were to use their
own discretion about calling in when they were beeped dur-
ing a meeting or some other business.The beepers were distributed to the field staff in April1992. In conjunction with their distribution, they were told
that their beeper numbers would not be given to any unau-
thorized personnel such as employees of the companies theyserviced. In fact, the evidence indicates that at least thus far,
the CSEA has used the beepers sparingly and on occasions
when their use was appropriate.Mark Jurenovich testified that he received his beeper inApril 1991, and has been beeped three times from that time
to July 27, 1992. He stated that the first occasion was when
he was beeped while testifying at an arbitration hearing. He
stated that was excused to make a phone call, found out that
a hearing scheduled for the following day was canceled, and
that the witnesses did not have to show up. The second in-
stance related by Jurenovich was when he was at a bargain-
ing session and chose not to respond immediately to the
beeper. When he did, he was told that a CSEA member was
seeking his advice on some matter. The third occasion was
when he was beeped while riding in his car and thereupon
found a phone to call into his office.Similarly, Penelope Bush testified that she has been pagedon three or four occasions since receiving her beeper.There is no question but that the Respondent decided toissue beepers to its field staff and did so without offering to
bargain about it with the FSA. Moreover, it is conceded by
Agnew that although she would answer questions at the Jan-
uary 13 meeting, she had no intention of bargaining about
the decision to implement the new beeper policy.The question is, did this unilateral action by CSEA requirebargaining within the meaning of Section 8(a)(5) of the Act?For a Respondent to violate the Act's proscription againstunilateral changes, it must first be determined that what is
involved is ``a material, substantial and significant change.''
Murphy Diesel Co., 184 NLRB 757 (1970), enfd. 454 F.2d303 (7th Cir. l971). 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1See also Litton Systems, 300 NLRB 324, 331 (1990); AmericanAmbulance, 255 NLRB 417, 422 (1981).2The Respondent refused to furnish certain requested informationsuch as a list of the witnesses CSEA intended to present at the arbi-
tration hearing along with a summary of their testimony.The General Counsel does not contend that the Respondent ille-gally refused to furnish any particular information; only that the in-
formation ultimately produced was not furnished in a timely manner.3The letter furnished the names of the CSEA officials who wereinvolved in the decision to deny the leave requests.In Rust Craft Broadcasting of New York, 225 NLRB 327(1976), the employer changed to a system whereby employ-
ees were required to use a timeclock to record the time they
arrived at work, the time they left work, and the time that
they took their lunchbreaks. The Board stated:In the circumstances of this case, it is clear thatwhile the change to a mechanical procedure for record-
ing working time marked a departure from the previous
practice, more importantly the rule itself remained in-
tact. And to those employees who had conscientiously
followed this rule in normally marking their timecards,
the new timeclock procedure would have been incon-
sequential ....While there is some evidence that Respondent waslax in enforcing its rule, we cannot say that inattentive-ness raised the former normal procedure to the level of
a term and condition of employment which the re-
spondent was required to bargain over before changing.
For absent discrimination, an employer is free to choose
more efficient and dependable methods for enforcing its
work place rules ....The Board affirmed the administrative law judge who ap-plied Rust Craft to the facts in Bureau of National Affairs,235 NLRB 8, 10 (1978). In the latter case the employer
began requiring employees to record time in and out on a
newly installed timeclock whereas in the past, the employees
had recorded their total daily time on cards without setting
forth their precise ``in and out'' times. The administrative
law judge recommended dismissal of the complaint and
noted inter alia, that no new penalties were imposed for
minor breaches of the rule and the employer made it clear
to the employees that its existing disciplinary policy regard-
ing excused and reasonable lateness would continue as be-
fore.1In Goren Printing Co., 280 NLRB 1120 (1986), the em-ployer required employees to leave a note when they were
leaving early whereas previously the employees could ver-
bally notify the employer. In dismissing this allegation, the
Board stated:Thus, the note requirement is merely a more depend-able method of enforcing Respondent's rule that its em-
ployees must give notice if they leave work early. The
rule itself remains intact and the procedural change has
an inconsequential impact on those employees who
complied with the earlier notice requirement.In my opinion the employees herein had, pursuant to pastpractice, been required to stay in constant touch with their
respective regional offices whenever they were out in the
field. This was so that they could be notified of itinerary
changes and so that they could better service the employees
that they represented. To my mind, the issuance of beepers
did not significantly or materially change the past practice;
it simply made it easier to communicate through the use of
new technology. In a sense the beepers are simply portable
telephone answering machines.Although the General Counsel asserts that the beepers arehighly intrusive, the evidence does not support that conclu-
sion. It is true that the sound of a beeper can be annoying.
But it can be turned off. And the evidence indicates that the
CSEA has utilized the beepers with discretion and that the
field staff can and do use their judgment in deciding when
and where to respond.I do not believe that the introduction of the beepers en-tailed a new rule subjecting employees to new and additional
discipline. In my opinion the rule or practice remained the
same; namely, that it was the responsibility of the field staff
to keep in constant touch with their offices when out in the
field. The introduction of the beepers did not change that
practice or rule; it only allowed the employees and the CSEA
to accomplish that result more efficiently.C. The Alleged Refusal to Furnish Information in aTimely MannerIn October 1991, the CSEA held a statewide conventionin Niagara Falls. The FSA, in furtherance of its dispute with
the CSEA, planned to send some of its members to that con-
vention for the purpose of picketing and leafleting. To that
end, members of the FSA requested leave in order to go to
the convention. Some of the leave requests were denied and
the FSA filed an unfair labor practice charge regarding that
matter. That charge was deferred to arbitration, inasmuch as
the collective-bargaining agreement was still in effect and the
FSA filed a grievance covering the same dispute.On January 22, 1992, the FSA sent a request for informa-tion to CSEA's counsel with a copy to its president. This let-
ter, which asked for a response by February 7, 1992, called
for the production of certain information relevant to the
pending grievance.2On February 19, FSA's representative in the pendinggrievance, Richard Furlong, spoke with CSEA's attorney,
Miguel Ortiz, regarding the selection of an arbitrator to hear
the case. During the conversation, Furlong asked where the
information was. He was told that some of the information
did not exist and that as the CSEA was not a big corporation
like General Motors, it should not be held to the same stand-
ard. On February 21, 1992, FSA filed the present unfair
labor practice charge, in Case 3±CA±16901, alleging that the
CSEA failed to furnish it with relevant information.On March 5, 1992, Ortiz sent a letter to the Board agenthandling the investigation of Case 3±CA±16901 which fur-
nished some of the information requested3and stated thatsome of the information was in storage and would be pro-
vided in the future. A copy of this letter was also sent to
Furlong.On March 30, 1992, CSEA sent a letter to Furlong withenclosed information regarding most of the items sought by
the FSA. The remaining information was finally produced on
April 9, 1992. 9CIVIL SERVICE EMPLOYEES ASSN.4The FSA requested inter alia:1. Copies of all leave request forms filed by bargaining unitemployes at any time during the period January 1, 1991±Decem-
ber 31, 1991.....5. Copies of all leave request forms submitted by bargainingunit employees for time off during those period when CSEA
was hosting its annual statewide conventions in 1990, 1989, and
1988.6. For each individual denied leave during the period October7, 1991±October 11, 1991, provide a copy of his/her job de-
scription.5The FSA requested inter alia:3. Identify by name and job classification each CSEA em-ployee who attended the CSEA conference in Niagara Falls dur-
ing the week of October 7, 1991 through October 11, 1991.4. For each individual identified pursuant to request no. 3above, list the date[s] and time[s] said individual was in attend-
ance at the aforementioned conference. For each individual, also
indicate the approximate time spent in transit to and from the
conference.....
7. Copies of job descriptions of all CSEA employees who at-tended the conference described in paragraph 3 above.In explaining the delay, the Respondent asserts that the in-formation requested required Agnew, its then director of
human resources, to go into storage in order to compile ex-
tensive records. It further contends that the delay did not
prejudice the FSA because no arbitrator had been selected as
of late February 1992 to hear the grievance.Agnew testified that she was the person assigned to obtainthe records sought by the FSA. She testified that as she was
on vacation until February 10, she did not get started on this
task until after that date. In this regard, Ortiz sent a memo-
randum to Agnew dated February 10, 1992, stating:I recently was provided with the President's copy ofAttorney Furlong's January 22, 1992 letter to you re-
questing voluminous amounts of documentation. I fully
expect that we must comply with providing some of the
materials requested, however, I find it difficult to be-
lieve that we must produce all that FSA is requesting.Please let me know as soon as possible what docu-mentation you will need to adequately respond to Fur-
long and by when?According to Agnew, much of the information, particularlythe leave request records, were in storage and required her
to work with two secretaries to locate, retrieve, and collate
the records requested. She states that the greatest amount of
time was spent in relation to the leave records and this took
about a week or 6 days to complete.4She also states that thenext largest block of time was spent in compiling the names
of the CSEA employees who attended the Niagara Falls con-
vention; this taking at most 2 days.5As noted above, the only issue here is whether the CSEAfailed to furnish the requested information in a timely fash-
ion.The information requested by the FSA related to its griev-ance about the CSEA's denial of leave requests made by cer-
tain of its employees who desired to demonstrate at CSEA's
Niagara Falls convention. The information was relevant, with
some exception, to determine whether these employees had
been treated in a disparate manner from other employeeswho had made and been granted leaves in the past. There-fore, the information was relevant for the purpose of admin-
istering a collective-bargaining agreement and the Respond-
ent was obligated to furnish it. NLRB v. Acme Industrial Co.,385 U.S. 432 (1967).Further, where there is a valid request for relevant infor-mation, the employer is obligated to respond with reasonable
dispatch. NLRB v. John S. Swift Co., 277 F.2d 641 (7th Cir.,1960); EPE Inc., 284 NLRB 191, 200 (1987) (6-month delayin providing information); Tennessee Steel Processor, 287NLRB 1132 (1988); Postal Service, 276 NLRB 1282, 1288(1985); Quality Engineered Products, 267 NLRB 593, 598(1983) (1-month delay in providing requested material).In the present case, there was a delay of about 10 weeksbetween the time that the FSA first requested the information
(January 22, 1991), and the time when the Respondent fully
complied with that request on April 9, 1991. While I under-
stand that the request involved the compilation of a good
deal of material, the testimony established that at most, this
was accomplished with about 8 to 9 days of work. Recogniz-
ing that the CSEA's people are also responsible for their
day-to-day job functions, it nevertheless is incumbent on
them, pursuant to Section 8(a)(5) of the Act, to furnish rel-
evant information to its employees' bargaining representative
without undue delay.The argument that the FSA was not prejudiced by thedelay inasmuch as the arbitration case was not imminent is
without merit. An employer's obligation to timely furnish in-formation relevant for contract administration is required not
merely to aid the union to win its grievance. The fact that
the information sought may tend to disprove a grievance isas equally relevant as those situations where the information
would tend to support the grievance. This is because the
process of resolving grievances is best served by the disclo-
sure of information which will tend to resolve grievances one
way or the other, at the earliest stage of the procedure and
not burden the parties with unwarranted arbitrations. NLRBv. Acme Industrial Co., supra; Square D Electric Co., 266NLRB 795, 797 (1983); Ohio Power Co., 216 NLRB 987,991 (1975).D. The May 1992 Denial of Leave RequestsThe expired contract contained at article 19, certain provi-sions relating to leaves. Section 1 provides for the accumula-
tion of paid vacation time and states at subsection (d) that;
``No later than May 1st of each year, employees shall file
a request for vacation for the months of June, July, and Au-
gust which shall not exceed three consecutive weeks. Addi-
tional time, if requested, may be granted at the discretion of
the immediate supervisor.''Article 19, section 10 of that contract provides:Five days personal leave shall be granted to each em-ployee on the anniversary date of his employment. Such
leave shall be used for personal business and the Em-
ployer shall not require and employee to give a reason
as a condition for approving the use for personal leave
credits, provided, however, that prior approval for the
requested leave must be obtained from the employee's
immediate supervisor. Unused personal leave shall be
accumulated as sick leave. 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Chris Jamison resubmitted his request for leave and received amemorandum from Cuneo on May 27, 1992, approving leave for
one-half day on the morning of Friday, June 5, 1992. Inasmuch as
he would have had to drive several hours to return to work at his
office and as registration at the conference was not to begin until
4 p.m., this effectively would have precluded Jamison from engaging
in any type of picketing or leafleting activity at Lake Placid.7The evidence shows that the region 5 field staff employees hadno pressing matters pending for June 5, and that most spent the day
doing routine work in their offices8See Morris The Developing Labor Law 1017 (2d ed., vol. II), andcases cited therein.9If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.The CSEA scheduled a convention to be held at LakePlacid, New York, from Friday, June 5, 1992, to Sunday,
June 7, 1992. Registration for the convention was to com-
mence on June 5, at 4 p.m.Sometime in April 1992, the field staff employees of re-gion 5 decided to ask for leave so as to be able to go up
to the convention on June 5, in order to engage in picketing
and leafleting. In pursuit of that goal, these employees filed
leave requests in May 1992. (Depending on their cir-
cumstances, employees filed for either vacation or personal
leave.)Gerald Phelan, an employee of region 5, testified that onor about May 11, he received a memorandum from CSEA
Regional Director John Cuneo, denying his request for per-
sonal leave for June 5, 1992. Phelan states that on May 19,
1992, he had a telephone conversation with Cuneo wherein
the latter asked if the leave request was for picketing and
Phelan responded affirmatively. According to Phelan, Cuneo
stated that the June 5 leave requests by the field staff were
denied albeit he would approve leave for two people; Phelan
because he was the FSA representative, and Charlie Bird be-
cause Lake Placid was in his territory.6Phelan again called Cuneo to say that he thought it un-usual for leave to be limited to two persons on any given
day. Cuneo responded that this limit had always been the
rule. After disagreeing with each other as to whether there
had ever been such a rule, Cuneo stated that two people were
approved and ``that's enough to make your point.''There is no question but that an employer should be ableto control leave, consistent with its collective-bargaining ob-
ligations, so that work can be done by available employees.
That said, it seems to me that the only reason that leave was
denied in this case was because the employees intended to
go to the CSEA convention for the purpose of engaging in
picketing and leafleting activity. In this regard, I credit the
testimony of Phelan and this, taken together with all of the
other evidence, convinces me that the only reason that Cuneo
denied the leaves was to deter the field staff personnel of re-
gion 5 from going, en masse, to the convention and engaging
in activity designed to publicize their dispute with manage-
ment.7The Respondent contends that the intended purpose of theemployees was not protected because it amounted to a plan
to engage in a partial work stoppage. I do not agree.It is true that partial or intermittent strikes are not consid-ered to be protected activity under the Act. On the other
hand, these are distinguished from one-time strikes of short
duration which are presumptively protected.8In the present case, we are not even dealing with a strike.The employees did not seek to withhold their labor for anyperiod of time. Rather, they sought to utilize leave to whichthey otherwise were entitled, so that they could, on their owntime, present their point of view to the CSEA's officers andmembership at the June convention.Finally, the General Counsel contends, that the Respondentunilaterally implemented a new rule to wit: that no more than
two employees within a region could take leave on any given
day. Although I have credited the testimony of Phelan con-
cerning his conversations with Cuneo noted above, I think
that there was no change in the Respondent's leave policy.
Instead of construing Cuneo's statements as a change of pol-
icy, I view them simply as an excuse to cover the fact that
the real reason he refused grant leaves was to limit the
FSA's right to conduct a demonstration at the CSEA conven-
tion.CONCLUSIONSOF
LAW1. The Respondent, Civil Service Employees AssociationInc., Local 100 AFSCME, AFL±CIO, is an employer en-
gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act.2. The Field Staff Association is a labor organization with-in the meaning of Section 2(5) of the Act.3. By failing to provide to the Union, in a timely manner,information relevant for the processing of a grievance, the
Respondent has violated Section 8(a)(1) and (5) of the Act.4. By refusing to grant leave requests to employees be-cause they desired to engage in picketing or leafleting activ-
ity at Respondent's convention held on June 5, 1992, the Re-
spondent has violated Section 8(a)(1) of the Act.5. The Respondent has not violated the Act in any othermanner encompassed by the complaint.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended9ORDERThe Respondent, Civil Service Employees Association,Inc., Local 1000, AFSCME, AFL±CIO, Buffalo, New York,
its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing to provide to the Field Staff Association, in atimely manner, information relevant for the processing of
grievances or the administration of any collective-bargaining
agreement.(b) Refusing to grant leave requests to employees becausethey desire to engage in picketing or leafleting activity at Re-spondent's conventions.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act. 11CIVIL SERVICE EMPLOYEES ASSN.10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its facilities in New York State, copies of theattached notice marked ``Appendix.''10Copies of the notice,on forms provided by the Regional Director for Region 3,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.APPENDIXNOTICETO
EMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
fail to provide to the Field Staff Associa-tion, in a timely manner, information relevant for the proc-
essing of grievances or the administration of any collective-
bargaining agreement between us and the Field Staff Asso-
ciation.WEWILLNOT
refuse to grant leave requests to employeesbecause they desire to engage in picketing or leafleting activ-
ity at our conventions.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act.CIVILSERVICEEMPLOYEESASSOCIATION,INC., LOCAL1000, AFSCME, AFL±CIO